DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, Tashiro (US 2017/0162616 A1) teaches in Fig. 1A an imaging panel comprising: 
a substrate as disclosed in paragraph [0043]; and 
a photoelectric conversion as shown in Fig. 1A element disposed on the substrate, 
wherein the photoelectric conversion element includes a cathode electrode 110, the first semiconductor layer being in contact with the cathode electrode, but the prior art of record fails to teach or reasonably suggest:
wherein the photoelectric conversion element includes a cathode electrode, a first semiconductor layer having a first conductive type, the first semiconductor layer being in contact with the cathode electrode, a second semiconductor layer having a second conductive type different from the first conductive type, the second semiconductor layer being joined to the first semiconductor layer, and an anode electrode in contact with the second semiconductor layer, and the second semiconductor layer has a greater extinction coefficient as closer to the anode electrode.
With respect to independent claim 6, the prior art of record fails to teach or reasonably suggest a manufacturing method of an imaging panel comprising: 
forming a first semiconductor layer having a first conductive type, the first semiconductor layer being in contact with the cathode electrode; forming a second semiconductor layer having a second conductive type different from the first conductive type, the second semiconductor layer being joined to the first semiconductor layer; and forming an anode electrode in contact with the second semiconductor layer, wherein the second semiconductor layer has a greater extinction coefficient as closer to the anode electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884